USDC IN/ND case 1:20-cv-00090-WCL-SLC document 1 filed 02/24/20 page 1 of 5


                            UNITED STATES DISCTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

SARAH HANDSCHY,                              )
                                             )
       Plaintiff,                            )              Cause No._____________________
                                             )
v.                                           )
                                             )
OUR COUNTRY HOME                             )
ENTERPRISES, INC,                            )
                                             )
       Defendant.                            )

                                 COMPLAINT FOR DAMAGES

       COMES NOW the Plaintiff, Sarah Handschy (“Handschy”), by counsel, and for her causes

of action against the Defendant, Our Country Home Enterprises, Inc., (“Our Country Home”),

states and alleges as follows:

                                     I.      INTRODUCTION

       1.      This is an action brought by Handschy for race discrimination under Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. (“Title VII”). On or about

June 12, 2019, Handschy filed a Charge of Discrimination against Our Country Home asserting

that the company discriminated and retaliated against her in employment on the basis of sex and

retaliated against her in violation of Title VII. Handschy claims she is a qualified individual who

worked for Our Country Home at its place of business located at 12120 Water Street, Harlan,

Indiana from on or about August of 2018 as a full-time Production Associate until her termination

on or about January 17, 2019. While employed at Our Country Home, Handschy experienced

sexual harassment from a male co-worker and reported it to management. The co-worker was

moved to a difference building but Handschy would still come into contact with him. Her co-

workers were informed that because of her complaint this co-worker was moved. Handschy was

                                            Page 1 of 5
USDC IN/ND case 1:20-cv-00090-WCL-SLC document 1 filed 02/24/20 page 2 of 5


then treated differently by her co-workers who would make comments about it being her fault the

co-worker was moved. In December 2018 Handschy learned that she was pregnant and informed

the management of Our Country Home of this in January 2019. Shortly after she gave notification

of her pregnancy, Handschy was terminated from her employment for allegedly sleeping on the

job. Handschy contend this asserted reason is a pretext/lie as Handschy was not sleeping on the

job and was not even on the clock. At the time of her termination, the Company Owner, Thomas

P. Blake(“Blake”) told her he was worried about the safety of her baby. Handschy believes these

actions were taken against her due to her being a pregnant female and because she had made a

complaint of sexual harassment.

       Handschy seeks all damages available to her including, but not limited to back pay, front

pay, compensatory damages, punitive damages, legal fees and costs.

                                           II.    PARTIES

       2.        Handschy is an individual citizen and resident of Fort Wayne, Indiana.

       3.        Our Country Home Enterprises, Inc., is a corporation organized and existing under

the laws of the State of Ohio with its principle place of business located at 12120 Water Street, PO

Box 426, Harland, Indiana and which operates a worksite located at 13881 Sawmill Drive, Grabill,

Indiana 46741.

                               III.    JURISDICTION AND VENUE

       4.        This Court has federal question jurisdiction by virtue of 28 U.S.C. § 1331 with

respect to the Title VII claim, in addition to the federal court jurisdiction conferred by Title VII,

42 U.S.C. § 2000e-5(f)(3). This Court is the proper venue pursuant to 28 U.S.C. § 1391 as Our

Country Home operates a facility in Harlan, Allen County, Indiana, and Handschy worked at that

location and resides in Fort Wayne, Indiana.



                                             Page 2 of 5
USDC IN/ND case 1:20-cv-00090-WCL-SLC document 1 filed 02/24/20 page 3 of 5


                                           IV.     FACTS

         5.    Handschy incorporates by reference paragraphs 1-4 of her Complaint as if same

were fully set forth herein.

         6.    At all times relevant hereto, and for approximately five months, Handschy was

employed by Our Country Home at its facility located at 12120 Water Street, Harlan, Indiana as a

full-time Production Associate.

         7.    On or about November 20, 2018, Handschy approached Our Country Home

management about being sexually harassed. Handschy was told that an investigation would be

conducted. Our Country Home indicated it was unable to verify Handschy’s allegations but

relocated the accused individual to a different work location.

         8.    On or about January 2019, Handschy informed Our Country Home that she was

pregnant. As a result, Handschy was asked to provide a doctor’s note.

         9.    On January 10, 2019, Handschy provided a doctor’s note that stated that she was

not able to lift over 50 pounds during her pregnancy.

         10.   Our Country Home accommodated the work restriction and placed Handschy on

light duty which included cleaning, sweeping and dusting.

         11.   Just a few days after notifying Our Country Home she was pregnant and providing

the note from her doctor, Handschy was terminated for allegedly sleeping on the job and for being

tardy.

         12.   Handschy contends that the asserted reason for her termination, i.e. sleeping on the

job is a pretext/lie as she was not sleeping on the job and was not even on the clock.




                                            Page 3 of 5
USDC IN/ND case 1:20-cv-00090-WCL-SLC document 1 filed 02/24/20 page 4 of 5


       13.      Handschy believes she was retaliated against for notifying Our Country Home

about sexual harassment and becoming pregnant which lead her to work restrictions and being

assigned to light duty.

       14.      As a direct result of the discrimination and retaliation against her, Handschy has

suffered damages including lost pay, lost benefits, and emotional distress.

                                 V.       STATEMENT OF CLAIMS

                               COUNT I – SEX DISCRIMINATION

       15.      Handschy incorporates by reference paragraphs 1-14 of her Complaint as if same

were fully set forth herein.

       16.      Our Country Home, through its employees and management, have discriminated

against Handschy on account of her sex/being pregnant in violation of Title VII.

       17.      As a result of the unlawful discrimination, Handschy has suffered damages



               COUNT II – UNLAWFUL RETALIATION UNDER TITLE VII

       18.      Handschy incorporates by reference paragraphs 1-17 of her Complaint as if same

were fully set forth herein.

       19.      Handschy has been unlawfully retaliated against.

       20.      Handschy has suffered damages on account of the unlawful retaliation against her.

                                   VI.     PRAYER FOR RELIEF

       WHEREFORE, Handschy prays for judgment in her favor and for the following relief:

             a) back pay and benefits;

             b) front pay and benefits;

             c) compensatory damages;



                                            Page 4 of 5
USDC IN/ND case 1:20-cv-00090-WCL-SLC document 1 filed 02/24/20 page 5 of 5


        d) punitive damages;

        e) legal fees;

        f) costs of this action; and

        g) all other relief appropriate under the circumstances.

                              DEMAND FOR JURY TRIAL

     Plaintiff, Sarah Handschy, hereby demands a trial by jury as to all issues so triable.

                                                   Respectfully Submitted,

                                                   THEISEN & ASSOCIATES, LLC

                                                   s/John C. Theisen
                                                   John C. Theisen (#549-02)
                                                   Nathaniel O. Hubley (#28609-64)
                                                   810 South Calhoun Street, Suite 200
                                                   Fort Wayne, IN 46802
                                                   Telephone: (260) 422-4255
                                                   Fax: (260) 422-4245
                                                   Attorneys for Plaintiff




                                          Page 5 of 5
